Exhibit 10.17
TEMPLATE FORM
FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Employee Restricted Stock Unit Award Agreement

             
 
  Name of Participant:        
 
     
 
   
 
           
 
  Grant Date:   [May 13, 2010]    
 
           
 
  Number of Restricted Stock Units Awarded:        
 
     
 
   

     Pursuant to the Foster Wheeler AG Omnibus Incentive Plan (the “Plan”), a
copy of which has been delivered to you, along with a prospectus describing the
material terms of the Plan, and in accordance with the terms and conditions of
the Plan and your agreement to such additional terms, conditions and
restrictions as are set forth below, you have been granted as of the date set
forth above a Restricted Stock Unit Award (the “Restricted Stock Unit Award”),
meaning the right to receive registered shares of Foster Wheeler AG (the
“Company”) on the terms and conditions set forth herein. Capitalized terms used
but not defined in this Employee Restricted Stock Unit Award Agreement (the
“Agreement”) have the meanings ascribed to them in the Plan.
     1. Acceptance of Restricted Stock Unit Award. Subject to the terms and
conditions of this Agreement and the Plan (the terms of which are incorporated
herein by reference) and effective as of the date set forth above, the Company
hereby grants to you and you hereby accept the grant of the number of Restricted
Stock Units (the “Units”) set forth above. Units will be settled only in Shares
of the Company on a one Share for one Unit basis, rounded up or down to the
nearest whole Share, and not in cash.
     2. Relation of Restricted Stock Unit Award to Other Agreement(s). As an
express condition to acceptance of this Restricted Stock Unit Award, subject to
the special exception provided under Section 3(g) of this Agreement (which
governs a Change in Control situation), you agree that:
          (a) Except to the extent you are or subsequently become a party to
(i) a written service or other agreement with the Company, or (ii) a written
service or other agreement with an Affiliate or Subsidiary (which Affiliate or
Subsidiary is incorporated in the United States or Bermuda) which has been
approved by the Board or Committee or executed by the person who is the Chief
Executive Officer of the Company (the “Other Agreement”), the only vesting and
lapse of forfeiture restriction provisions that govern the Restricted Stock Unit
Award under this Agreement are set forth in Section 3 of this Agreement;
          (b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Agreement or the Plan’s terms are inconsistent with an Other
Agreement, the provisions of your Other Agreement shall govern and control,
subject to the special exception provided under Section 3(g) of this Agreement
(which governs a Change in Control situation); and

 



--------------------------------------------------------------------------------



 



     (c) Except as expressly provided in paragraph (b) above, the terms of any
Other Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Restricted Stock Unit Award governed by this Agreement.
     3. Vesting; Termination; Assignment and Proxy; Payment of Par Value.
          (a) General Vesting Rule. You will be issued Shares in settlement of
the Units only as you vest in the Units, meaning that the Units will be settled
in whole Shares on the day on which you vest in any portion of the Units
(hereinafter referred to as a “Vesting Date”). So long as you remain
continuously employed by the Company or any Affiliate through such Vesting
Date(s), and except as otherwise set forth in this Section 3, the Units shall
vest and your right to receive and retain the Shares in settlement of such Units
will become nonforfeitable in accordance with the following schedule:
     (i) One-third of the Units shall vest on the first (1st) anniversary of the
Grant Date;
     (ii) Another one-third of the Units shall vest on the second (2nd)
anniversary of the Grant Date; and
     (iii) The remaining one-third of the Units shall vest on the third (3rd)
anniversary of the Grant Date.
     (b) Termination as a Result of Death or Disability. In the event of your
termination of employment as a result of your death or Disability (as defined in
Section 2(q) of the Plan), any unvested Units shall immediately vest as of the
date of such termination for death or Disability.
     (c) Termination as a Result of Involuntary Termination or Resignation for
Good Reason. In the event of the your termination of employment as a result of
your Involuntary Termination (as defined in Section 2(aa) of the Plan) or
Resignation for Good Reason (as defined in Section 2(tt) of the Plan), all
unvested Units shall expire immediately, be forfeited and considered null and
void.
     (d) Termination as a Result of Retirement. In the event of your termination
of employment as a result of your Retirement (which for purposes of this
Agreement is as defined in Section 2(vv) of the Plan), any unvested Units shall
vest pro-rata as of the date of your termination due to Retirement based on the
following formula:
     (i) the total number of Units, times
     (ii) a ratio, the numerator of which is the total number of months of
employment from May 13, 2010 to the end of the month in which the date of
termination due to Retirement occurs, and the denominator of which is thirty-six
(36), rounded to the nearest whole number; less
     (iii) the total number of Units in which you have previously vested prior
to your date of Retirement.

2



--------------------------------------------------------------------------------



 



The remaining portion of the unvested Units which are not accelerated for
vesting purposes shall be immediately forfeited.
Example: The following example is included merely for demonstrative purposes.
Ann is granted 1,000 Units on May 13, 2010. She will vest in her Units as
follows: (1) 333 Units on the 1st anniversary of the Grant Date, (2) 333 Units
on the 2nd anniversary of the Grant Date, and (3) 334 Units on the 3rd
anniversary of the Grant Date. Ann subsequently announces her Retirement
effective June 1, 2011.
As of June 1, 2011, Ann will immediately vest in additional unvested Units equal
to the amount of 42 (equal to 1,000 Units multiplied by 13.5 months of
employment divided by 36 reduced by 333 Units previously vested).
     (e) Termination for Cause. In the event your employment is terminated for
Cause (as defined in Section 2(i) of the Plan), all unvested Units and all
Shares received in settlement of vested Units shall expire immediately, be
forfeited and considered null and void, and the provisions of Section 4 of this
Agreement shall control.
     (f) Termination — General. In the event of your termination of employment
other than as a result of your death, Disability (as defined in Section 2(q) of
the Plan), Involuntary Termination (as defined in Section 2(aa) of the Plan),
Resignation for Good Reason (as defined in Section 2(tt) of the Plan),
Retirement, or Cause (as defined in Section 2(i) of the Plan), all unvested
Units shall expire immediately, be forfeited and considered null and void.
     (g) Change in Control Acceleration. In the event of a Change in Control (as
defined in Section 2(j) of the Plan) which closes on a date prior to your
termination of employment, any unvested Units shall immediately become fully
vested, effective as of immediately prior to consummation of the Change in
Control. Notwithstanding the foregoing, to the extent that an employment, change
in control or other agreement or arrangement with the Company or an Affiliate
provides benefits of greater value upon a Change in Control that those provided
in this paragraph (g), the rights set forth in such other agreement shall
supersede the provisions of this paragraph (g). Comparatively, to the extent
that an employment, change in control or other agreement or arrangement with the
Company or an Affiliate provides benefits of lesser value upon a Change in
Control that those provided in this paragraph (g), the rights set forth in this
paragraph (g) shall supersede the provisions of such other agreement.
     (h) Other Termination Events. Notwithstanding anything to the contrary
contained in this Agreement, the Units will terminate and expire immediately
upon the occurrence of the circumstances set forth in Section 11.2 of the Plan,
and the provisions of Section 4 of this Agreement shall control.
     (i) Forfeiture Price. In the event that any Shares previously issued to you
in settlement of the Units are required to be forfeited under Section 3(e) or
Section 3(h), then the Company will have the right (but not the obligation) to
repurchase any or all of such forfeited Shares for $0.001 per Share. The Company
will have ninety (90) days from the date of any event giving rise to forfeiture
under Section 3(e) or Section 3(h), as the case may be, within which to effect a
repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company’s right to repurchase the Shares under this paragraph (i) is
assignable by the Company, in its sole discretion, to an Affiliate or other
party to whom such rights can be assigned under the Applicable Laws (as defined
in Section 2(c) of the Plan).

3



--------------------------------------------------------------------------------



 



     (j) Assignment and Transfer. For the sole purpose of enabling electronic
trading of the awarded Shares on the NASDAQ Global Select Market, the awarded
Shares must be assigned and transferred to Cede & Co., the Nominee of the
Depository Trust Company, a US clearing agency. By signing this Agreement, you
make such assignment and transfer to Cede & Co., effective upon the date of
delivery of Shares under this Agreement. By signing this Agreement, you also
(i) appoint the Company’s Secretary and each of its Assistant Secretaries your
proxy with the right of substitution to make such assignment and transfer to
Cede & Co. and (ii) agree to execute and deliver any further documents as the
Company or Cede & Co. may require in order to effectuate such assignment and
transfer to Cede & Co., all with such assignment and transfer being effective
upon the date of delivery of Shares under this Agreement. For the avoidance of
doubt, the foregoing assignment and transfer will not adversely affect your
beneficial ownership of, or ability to trade, the awarded Shares.
     (k) Exercise Notice. Swiss law requires the execution of an exercise notice
for Shares to issue out of the conditional capital of the Company. By signing
this Agreement, you appoint the Company’s Secretary and each of its Assistant
Secretaries your proxy with the right of substitution to execute and deliver an
exercise notice at or about the time you vest in the Units. The Company reserves
the right to require you to sign and deliver an exercise notice substantially in
the form attached hereto as Exhibit A, with it being understood that any payment
of par value will be in accordance with Section 3(l) below.
     (l) Payment of Par Value. Swiss law and the Company’s Articles of
Association require that par value be paid in cash to the Company for any Shares
issued in settlement of your Restricted Stock Unit Award if the Company does not
have treasury shares available on the date of delivery of such Shares. However,
if such cash payment is required, your employer has arranged with the Company to
make the payment on your behalf as part of your award. Accordingly, you yourself
will not have to make any such payment.
     (m) Termination of Relationship. The Committee shall have the discretion to
determine whether your employment has been terminated as well as the date of
such termination of employment for purposes of this Restricted Stock Unit Award.
     4. Forfeiture Events. In addition to the rights available to the Company
under Section 3(i) immediately above, upon the occurrence of any of the events
set forth in Section 11.2 of the Plan (a “Forfeiture Event”), you, without any
further action by the Company or you, shall forfeit, as of the first day of any
such Forfeiture Event:
     (a) all rights and interest to these Units;
     (b) any Shares received in settlement of these Units then owned by you or
by another person for your benefit; and
     (c) any and all profits realized by you, on an after-tax basis, pursuant to
any sales or transfer of any Shares received in settlement of these Units within
the six (6) month period prior to the date of such Forfeiture Event.
Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions and other documents implementing the
above-described forfeiture to its transfer agent, Cede & Co., the depository or
any of its nominees, and/or any other person with respect to this Unit and the
Shares, and the Company further shall be entitled to reimbursement from you of
any fees and expenses (including attorneys’ fees) incurred by or on behalf of
the Company in enforcing the Company’s rights

4



--------------------------------------------------------------------------------



 



under this Section 4. By accepting this Restricted Stock Unit Award, you hereby
consent to a deduction from any amounts the Company owes to you from time to
time (including amounts owed to you as compensation as well as any other amounts
owed to you by the Company), to the extent of any amounts that you owe to the
Company under this Section 4. Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount you owe to the Company, calculated as set forth above, you agree
to pay immediately the unpaid balance to the Company. You hereby grant the
Company a proxy on your behalf, and you hereby agree to execute any documents
necessary or appropriate to carry out the foregoing.
     5. Form of Shares. The Company is authorized to issue registered shares in
certificated or uncertificated form and it may choose the form of issuance if
and when registered shares issue.
     6. Changes in Company’s Capital Structure. Subject to any required action
by the Company’s Board and stockholders, as may be determined to be appropriate
and equitable by the Committee, to prevent dilution or enlargement of rights,
the Committee shall:
     (a) adjust proportionately the number of Units for any increase or decrease
in the number of issued and outstanding registered shares resulting from a
subdivision or combination of such shares or the payment of a stock dividend or
any other increase or decrease in the number of such outstanding registered
shares of the Company effected without the receipt of consideration by the
Company; and
     (b) if the Company is a participating corporation in any merger or
consolidation and provided the Units are not terminated upon consummation of
such merger or consolidation, modify such Units to pertain to and apply to the
securities or other property to which a holder of the number of shares subject
to the Units would have been entitled upon such consummation.
Notwithstanding anything to the contrary, such adjustments by the Committee
shall be final, binding and conclusive.
     7. Tax Withholding Obligations. As a condition to receipt of Shares in
settlement of the Units, you acknowledge your obligation with respect to any tax
or similar withholding obligations that may arise in connection with receipt or
vesting of the Units and/or receipt of the Shares. Pursuant to Article 20 of the
Plan, you may satisfy withholding tax obligations through either (a) giving
instructions to a broker for the sale on the open market of a sufficient number
of Shares to pay the applicable withholding tax or (b) depositing with the
Company an amount of funds equal to the estimated withholding tax liability. If
you fail to satisfy such obligations in either of these ways, the Company may
require that the Shares otherwise scheduled to be delivered in settlement upon
vesting of the Units on any given date be forfeited. You understand that the
Company’s rights to ensure satisfaction of applicable withholding obligations
with respect to the settlement of Units may require planning on your part, in
advance of the expected Vesting Date(s) specified in Section 3 above. The
Company will not deliver any of the Shares until and unless you have made proper
provision for all applicable tax and similar withholding obligations.
     8. US Tax Consequences. Below is a brief summary as of the date of this
Restricted Stock Unit Award of certain United States federal tax consequences of
the award of the Units and disposition of the Shares delivered in settlement of
the Units under the laws in effect as of the Grant Date. THIS SUMMARY IS
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT A TAX ADVISER BEFORE SETTLEMENT OF THIS RESTRICTED STOCK UNIT AWARD OR
DISPOSING OF THE SHARES ISSUED IN SETTLEMENT. There may be a regular federal
(and state) income tax liability when the Units vest on

5



--------------------------------------------------------------------------------



 



the Vesting Date(s). You will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the current Fair Market Value of
the Shares underlying the Units on the date of vesting (i.e., when the
forfeiture provisions lapse). If Shares issued upon vesting of this Restricted
Stock Unit Award are held for at least one year, any gain realized on
disposition of those Shares will be treated as long-term capital gain for
federal income tax purposes. You are obligated as a condition of receiving this
Restricted Stock Unit Award to satisfy any applicable withholding obligations
that apply thereto.
     9. Effect of Agreement. You acknowledge receipt of a copy of the Plan and
represent that you are familiar with the terms and provisions thereof (and have
had an opportunity to consult counsel regarding the Units’ terms), and hereby
accept this Restricted Stock Unit Award and agree to be bound by its contractual
terms as set forth herein and in the Plan. You hereby agree to accept as
binding, conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the Units. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
     10. Restriction on Transferability. Until settlement of the Units and
issuance to you of the Shares subject thereto, the Units may not be sold,
transferred, pledged, assigned or otherwise alienated at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above and subject to Section 12 below, distribution can be
made pursuant to will, the laws of descent and distribution, intra-family
transfer instruments or to an inter vivos trust.
     11. Voting Rights. You will have no voting or any other rights as a
shareholder of the Company with respect to the Units prior to the date on which
you are issued the Shares in settlement thereof. Upon delivery of the Shares in
settlement of the Units, you will, subject to and governed by the procedures
under the Company’s Articles of Association, obtain voting and other rights.
     12. Designation of Beneficiaries. You may, in accordance with procedures
established by the Committee, designate one or more beneficiaries to receive all
or part of any Shares to be distributed to you hereunder in settlement of Units
in the case of your death, and you may change or revoke such designation at any
time. In the event of your death, any Shares distributable hereunder that are
subject to such a designation (to the extent such a designation is enforceable
under the Applicable Laws (as defined in Section 2(c) of the Plan)) will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Shares distributable will be distributed to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the amount in question will be paid over to your estate,
in which event neither the Company nor any affiliate of the Company will have
any further liability to anyone with respect to such amount.
     13. Amendment of Restricted Stock Unit Award. The Committee may at any time
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation (other than as explicitly permitted under the
Plan) shall be made that would adversely affect your rights under this Agreement
without your consent.
     14. Governing Law. The laws of the state of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, this
Restricted Stock Unit Award and this Agreement. The Company agrees, and you
agree as a condition to acceptance of the Restricted Stock Unit Award, to submit
to the jurisdiction of the courts located in the jurisdiction in which you are
employed, or were most recently employed, by the Company.
     15. Data Protection. You acknowledge and agree (by executing this
Agreement) to the collection, use, processing and transfer of certain personal
data as described in this Section 15. You understand that you are not obliged to
consent to such collection, use, processing and transfer of personal

6



--------------------------------------------------------------------------------



 



data. However, you understand your failure to provide such consent may affect
your ability to participate in the Plan. You understand that the Company may
hold certain personal information about you, including your name, social
security number (or other tax identification number) salary, nationality, job
title, position evaluation rating along with details of all past awards and
current awards outstanding under the Plan, for the purpose of managing and
administering the Plan (the “Data”). The Company, or its Affiliates, will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Plan. The Company and/or any of it
Affiliates may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan. These various
recipients of Data may be located elsewhere throughout the world. You authorize
these various recipients of Data to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any required transfer of such
Data as may be required for the subsequent holding of Shares subject to the Unit
on your behalf by a broker or other third party with whom you may elect to
deposit any Shares subject to the Unit acquired pursuant to the Plan. You
understand that you may, at any time, review Data with respect to you and
require any necessary amendments to such Data. You also understand that you may
withdraw the consents to use Data herein by notifying the Company in writing;
however, you understand that by withdrawing your consent to use Data, you may
affect your ability to participate in the Plan.
     16. Employment Matters. This Restricted Stock Unit Award does not form part
of your entitlement to remuneration or benefits in terms of your employment by
the Company. Your terms and conditions of employment are not affected or changed
in any way by this Restricted Stock Unit Award or by the terms of the Plan or
this Agreement. No provision of this Agreement or of the Restricted Stock Unit
Award granted hereunder shall give you any right to continue in the employment
of the Company or any Affiliate, create any inference as to the length of your
employment, affect the right of the Company or any Affiliate to terminate your
employment, with or without Cause (as defined in Section 2(i) of the Plan), or
give you any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any Affiliate. You
acknowledge and agree (by executing this Agreement) that the granting of the
Restricted Stock Unit Award under this Agreement is made on a fully
discretionary basis by the Company and that this Agreement does not lead to a
vested right to further awards in the future. Further, the Restricted Stock Unit
Award set forth in this Agreement constitutes a non-recurrent benefit and the
terms of this Agreement are only applicable to the Units awarded pursuant to
this Agreement.
     17. Tax Provisions Applicable to Non-US Persons. This Section 17 shall
apply to you if you are resident in and/or subject to the laws of a country
other than the United States at the time of grant of the Restricted Stock Unit
Award and during the period in which you hold this Restricted Stock Unit Award
or the Shares issued in settlement thereof.
     (a) Applicable if you are not a US person (including as to UK persons): You
hereby agree to indemnify and keep indemnified the Company and any Affiliate
from and against any liability for, or obligation to pay, income tax and
employer’s and/or employee’s national insurance or social security contributions
arising on the grant of the Restricted Stock Unit Award, vesting of the
Restricted Stock Unit Award or the issuance of the Shares in settlement.
     (b) Applicable if you are a UK person: Where any obligation to pay income
tax or employee’s national insurance contributions or social security
contributions (any such obligation or contribution, a “Tax Liability”) arises,
the Company or any Affiliate may recover from you an amount of money sufficient
to meet the Tax Liability by any of the following arrangements:
     (i) deduction from salary or other payments due to you; or

7



--------------------------------------------------------------------------------



 



     (ii) withholding from the issuance to you of that number of Shares
(otherwise to be acquired by you in settlement of the Units) whose aggregate
Fair Market Value on the date of exercise is, so far as possible, equal to but
neither less than nor more than the amount of Tax Liability.
If you are unable to satisfy your Tax Liability pursuant to either subparagraph
(i) or clause (ii) above, the Company may additionally cause the forfeiture of
any Shares otherwise scheduled to become vested under the Restricted Stock Unit
Award on a given date to avoid imposition of any Tax Liability to you.
     18. Severability. In the event that any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
     19. Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
     20. Representations. As a condition to your receipt of this Restricted
Stock Unit Award and the Shares to be issued in settlement thereof, you
represent and warrant the following:
     (a) You are aware of the Company’s business affairs and financial condition
and have acquired sufficient information about the Company to reach an informed
and knowledgeable decision to accept this Restricted Stock Unit Award;
     (b) You are acquiring the Restricted Stock Unit Award and the Shares
subject thereto for investment only for your own account, and not with a view,
or for resale in connection with, any “distribution” thereof under Applicable
Law (as defined in Section 2(c) of the Plan);
     (c) You understand that neither the Units nor the Shares have been
registered in all State jurisdictions within the United States, and that the
exemption(s) from registration relied upon may depend upon your investment
intent as set forth above;
     (d) You further understand that prior to any resale by you of the Shares
acquired in settlement of these Units without registration of such resale in
relevant State jurisdictions, the Company may require you to furnish the Company
with an opinion of counsel acceptable to the Company that you may sell or
transfer such Shares pursuant to an available exemption under Applicable Law;
     (e) You understand that the Company is under no obligation to assist you in
this process by registering the Shares in any jurisdiction or by ensuring that
an exemption from registration is available; and
     (f) You further agree that as a condition to settlement of these Units, the
Company may require you to furnish contemporaneously dated representations
similar to those set forth in this Section 20.
     By your signature below, you indicate your acceptance of the terms of this
Restricted Stock Unit Award, and acknowledge that you have received copies of
the Plan and the prospectus, in each case as

8



--------------------------------------------------------------------------------



 



currently in effect. By signing this Agreement, you acknowledge that your
personal information regarding participation in the Plan and information
necessary to determine and pay, if applicable, benefits under the Plan must be
shared with other entities, including companies related to the Company and
persons responsible for certain acts in the administration of the Plan. By
signing this Agreement, you consent to such transmission of personal data as the
Company believes is appropriate to administer the Plan.

     
     Accepted and Agreed to by Participant:
   
 
   
 
       Participant

     
     Acknowledged and Agreed to by Company:
   
 
   
 
       Raymond J. Milchovich
 
       Chairman & CEO

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN
Exercise Notice of RSUs of Foster Wheeler AG

     
Date:
  [Date]
 
   
From:
  [Name, Address, e-mail]
 
   
To:
  Foster Wheeler AG
 
  c/o Foster Wheeler Inc.
 
  Perryville Corporate Park
 
  Clinton, New Jersey 08809-4000

Ladies and Gentlemen,
I herewith exercise [number of RSUs] granted to me in the Restricted Stock Unit
Award Agreement dated [date of award agreement] under the [name of plan] which
entitle me to [number of shares, which number should be equal to the number of
RSUs set forth above] registered shares of Foster Wheeler AG with a par value of
[_X_] Swiss francs (CHF).
I unconditionally subscribe for the number of registered shares as stated above
and undertake to pay as the exercise price an equal amount of at least [_X_] CHF
per share, paid in US dollars (USD) while taking into consideration a CHF-USD
exchange rate as effective on the day of the delivery of the shares.
I request that Foster Wheeler AG deliver [number of shares] out of its
conditional capital according to Article 5 of its Articles of Association after
the receipt of my payment and I herewith assign and transfer these shares to
Cede & Co. in its capacity as Nominee of the Depository Trust Company, New York
City, in order to and with the sole purpose of enabling the electronic trading
of the aforementioned shares on the NASDAQ Global Select Market.
Yours sincerely,
                                                                  
[Name]

10